DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 9/20/2021. Per the amendment, claims 1, 9, 13, and 19 are amended, claims 3-7, 10, 20, and 23-24 are canceled. As such, claims 1-2, 8-9, 11-19, 21-22, and 25-27 are pending in the instant application.
Applicant has amended claim 13 to address previous rejection under 35 USC 112(b); the rejection under 35 USC 112(b) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 19 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ehren (US 3,957,039).
claim 1, Ehren teaches a method of performing ischemic compression therapy, comprising: providing a device (Fig.3-4, and Fig.6) comprising two or more pressure rollers (14) and an elastic compression band (“elastic member” 10, col.2, lines 57-60 and “The elongate elastic member which provides an extensible shaft for the rollers may be any extensible rod-like member such as, for example, a coil spring or an elastomeric rod or tube such as natural rubber or synthetic rubber”, col. 3, lines 25-29), wherein the pressure rollers (14) are located on the elastic compression band (“A centrally disposed bore is provided in the rollers for mounting them on the shaft”, col. 3, lines 41-44; Fig.5), placing the device on a trigger point, wherein the device forms a loop (“providing a massaging device adapted to be looped under tension about a part of the human body and having an extensible, flexible elongate shaft and a plurality of spaced rollers rotatably disposed on the shaft” col.1, lines 45-54)  configuration that surrounds the trigger point to provide compression to a treatment area that surrounds the trigger point for an amount of time (“In all cases, the internal dimension of the device will be less than the dimension around the body to be massaged so that the rollers will be pressed against the body” ,col.3, lines 14-18), and removing the device from the trigger point, wherein the trigger point is located at a body part selected from a shoulder, an upper back, and a foot (see Fig.4 full body roller may be applied to the upper back and shoulders).
With respect to claim 2, Ehren teaches wherein providing compression to the treatment area comprises rolling the device over the treatment area (Abstract, “roller massager”).
With respect to claim 19, Ehren teaches A method of treating muscle pain comprising: identifying a trigger point (col.1, lines 45-54, “where the trigger point is in the body part chosen to be massaged “by providing a massaging device adapted to be looped under tension about a part of the human body and having an extensible, flexible elongate shaft and a plurality of spaced rollers rotatably disposed on the shaft which are made of a material and have a profile which adapt them to provide a full body massage using the techniques of effleurage and petrissage more effectively than the human  applying pressure to the trigger point to provide 360 degrees of compression on the trigger point (see Fig.’s 5 and 6 where the device is a complete loop that provides 360 degrees of compression), and releasing the pressure from the trigger point (the device is rolled and moved on and off the surface area, col.1, lines 60-63), wherein the trigger point is located at a body part selected from a shoulder, an upper back, and a foot (see Fig.4 full body roller may be applied to the upper back and shoulders).
With respect to claim 27, Ehren teaches wherein the trigger point is at a leg, a thigh, or a foot (leg, col.2, lines 55-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehren (US 3,957,039) in view of Brodsky (US 2013/0085426 A1).
With respect to claim 8, Ehren teaches the limitations of claim 1.
Ehren does not teach wherein the amount of time is at least 30 seconds.
wherein the amount of time is at least 30 seconds ([0038], “device to apply increased pressure for a period of time, e.g., 30 seconds to 3 minutes, until the trigger point is released”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the method of performing ischemic compression therapy of Ehren as modified to provide compression for at least 30 seconds as taught by Brodsky as a known amount of time for releasing a trigger point.

Claims 9, 11-12, 14, 17, 18, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ehren (US 3,957,039) in view of Holdorf (US 2013/0018290 A1).
With respect to claim 9, Ehren teaches a device (Fig.5) capable of performing ischemic compression, the device comprising two or more compressible pressure rollers (14),an elastic compression band(“elastic member” 10, col.2, lines 57-60) , wherein the two or more pressure rollers and the elastic compression band form a loop that is adapted to be placed around a body part to provide 360 degrees of compression on the body part by the pressure rollers (“providing a massaging device adapted to be looped under tension about a part of the human body and having an extensible, flexible elongate shaft and a plurality of spaced rollers rotatably disposed on the shaft”, col.1, lines 45-54; and “(“In all cases, the internal dimension of the device will be less than the dimension around the body to be massaged so that the rollers will be pressed against the body”, col.3, lines 14-18), and a rigid bar (bracket 18, 19) comprising a first and second end, each end connected to the elastic compression band (10) to form the loop (where the first end is the location on bracket 18 where the compression band is connected via bolt 12 and the second is where the compression band is connected to bracket 19 via nut 13), wherein the body part is selected from a shoulder, a hip, an upper arm, an upper back, a leg, and a thigh (a leg, col. 2, lines 55-56). Ehren teaches one pressure roller arranged on the rigid bar to prevent the brackets from rubbing against the user when in use (col. 2, lines 26-29).
Ehren does not teach wherein the rigid bar bears a plurality of pressure rollers.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Ehren to have the rigid bar bear more than one pressure roller since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St.Regis Paper Co. v. Bemis Co., 193 USPQ 8. (1977). See MPEP 2144.04. Additionally, modifying the device to comprise more than one pressure roller would not affect the functionality of the modified device as a plurality of rollers would perform the same function of protecting the user from the rigid bar while in use and provide additional pressure stimulation.
Ehren does not teach each pressure roller having a diameter of at least one inch.
However, Holdorf teaches a massage device comprising pressure rollers (Fig.1, 103) on a compression band (105, 107, 109, 111) wherein each pressure roller has a diameter of at least one inch ([0018], “the beads are 2.5 cm (1 inch) round beads”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pressure rollers of Ehren to have a diameter of at least one inch as taught by Holdorf as a known size for a pressure roller to provide a pressure massage treatment to a user’s body and limbs.
With respect to claim 11, Ehren as modified teaches wherein the elastic compression band (10) comprises a connecting mechanism (nuts 12 and 13), wherein the connecting mechanism is configured to be disconnected and reconnected (col.2, lines 17-18, “the bracket is detachably held between a nut 12 or 12a and a spacer 15, and a nut 13”).
With respect to claim 12, Ehren as modified teaches the limitations of claim 9.
wherein the connecting mechanism is a snap closure, tie, or buckle.
However, Holdorf teaches pressure rollers (Fig.1, 103) on a compression band (105, 107, 109, 111) that comprises a connecting mechanism, wherein the connecting mechanism is a snap closure, tie, or buckle (tie and buckle, where the tie is the end of cords 150, 107, 109, and 111, and buckles 115) to provide a securing mechanism for the cords and pressure rollers ([0018], Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the elastic compression band and nuts of Ehren with the cord compression band and tie and buckle securing mechanism of Holdorf as a known alternative connection means for securing a compression band and pressure rollers in a looped configuration.
With respect to claim 14, Ehren as modified teaches wherein the pressure rollers comprise a shape selected from the group consisting of a sphere, cone, ovoid, cube, pyramid, and cuboid (Ehren, ovoid, see Fig.5).
With respect to claim 17, Ehren as modified teaches wherein the pressure rollers have an outer surface and a bore formed through a middle and wherein the compression band is threaded through the bore of the pressure rollers (Ehren, “A centrally disposed bore is provided in the rollers for mounting them on the shaft”, col. 3, lines 41-44; Fig.5).
With respect to claim 18, Ehren as modified teaches wherein the pressure rollers are moveable relative to the compression band (Ehren, Abstract, the rollers are “rotatably mounted” on the compression band).
With respect to claim 21, Ehren teaches the limitations of claim 1.
Ehren does not teach wherein the pressure rollers have a diameter of at least one inch.
each pressure roller has a diameter of at least one inch ([0018], “the beads are 2.5 cm (1 inch) round beads”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pressure rollers of Ehren to have a diameter of at least one inch as taught by Holdorf as a known size for a pressure roller to provide a pressure massage treatment to a user’s body and limbs.
With respect to claim 25, Ehren as modified teaches wherein, when the device surrounds a limb of a human, the device applies from 2 to 30 pounds to the body part (col.3,  lines 22-24, “This will provide a pressure of about 20 - 30 p.s.i. by the rollers against the body”).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehren (US 3,957,039) in view of Holdorf (US 2013/0018290 A1) as applied to claim 9 above, and further in view of Brodsky (US 2013/0085426 A1).
With respect to claim 13, Ehren as modified teaches the limitations of claim 9.
Ehren as modified does not teach wherein the pressure rollers are made from a material selected from, foam rubber, high-density foam, and polypropylene.
However, Brodsky teaches a massage device and trigger point therapy comprising pressure rollers wherein the pressure rollers are made from a material selected from foam, foam rubber, high-density foam, and polypropylene ([0011], “foam” to provide a material that “should have a sufficient density to provide pressure to the trigger point of the body when depressed for example by an exerting force”).
Therefore, it would have been obvious to one having ordinary skill at a time before the effective filing date of the claimed invention to modify the pressure rollers of Ehren as modified to be made of 
With respect to claim 15, Ehren as modified teaches wherein the pressure rollers are pliable or compressible (Brodsky, foam that is “depressible”, [0011]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ehren (US 3,957,039) in view of Holdorf (US 2013/0018290 A1) as applied to claim 9 above, and further in view of Kuo (US 6,109,999).
With respect to claim 16, Ehren as modified teaches the limitations of claim 9.
Ehren as modified does not teach wherein the pressure rollers comprise projections or have a surface texture.
However, Kuo teaches wherein the pressure rollers comprise projections or have a surface texture (Fig.1, ribs on the spherical rollers) to provide enhanced massage to the body (col. 1, lines 43-47).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pressure rollers of Ehren as modified to comprise projections or have a surface texture as taught by Kuo to enhance massage of the body. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ehren  (US 3,957,039) in view of Mencher-Aliazzo (U 5,779,652), hereinafter Mencher.
With respect to claim 22, Ehren teaches the limitations of claim 1.
Ehren does not teach wherein the pressure rollers have a diameter of at least two inches.
However, Mencher teaches wherein the pressure rollers have a diameter of at least two inches (“Ball 10 as preferred and found to be most desirable in size and physical properties, is about two and 
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pressure rollers of Ehren to be at least two inches in diameter as taught by Mencher as a size that is most desirable to provide acupressure and massage for common muscular ailments.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ehren (US 3,957,039).
With respect to claim 26, Ehren teaches wherein the trigger point is at an upper arm at a tricep muscle (arm, col.2, lines 55-56).
If it is found that the device of Ehren does not inherently provide treatment to an upper arm at a tricep muscle, then it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to use the device of Ehren on an upper arm at a tricep area, as the upper arm is a part of the arm that the device treats and if a user requires treatment in an upper arm at a tricep area it would be obvious to roll the device up and over the upper arm at a tricep muscle.

Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785